UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2016 Date of reporting period:	October 31, 2015 Item 1. Schedule of Investments: Putnam Research Fund The fund's portfolio 10/31/15 (Unaudited) COMMON STOCKS (97.0%) (a) Shares Value Aerospace and defense (6.2%) Bombardier, Inc. Class B (Canada) (S) 1,252,185 $1,359,822 Embraer SA ADR (Brazil) 318 9,340 General Dynamics Corp. 9,252 1,374,662 Honeywell International, Inc. 18,082 1,867,509 L-3 Communications Holdings, Inc. 45,674 5,773,194 Northrop Grumman Corp. 20,674 3,881,544 Raytheon Co. 15,754 1,849,520 United Technologies Corp. 15,330 1,508,625 Airlines (0.4%) American Airlines Group, Inc. 27,564 1,274,008 Banks (6.8%) Bank of America Corp. 229,693 3,854,249 Citigroup, Inc. 54,210 2,882,346 JPMorgan Chase & Co. 78,759 5,060,266 U.S. Bancorp 52,971 2,234,317 Wells Fargo & Co. 101,426 5,491,204 Beverages (0.4%) Coca-Cola Enterprises, Inc. 3,366 172,810 Molson Coors Brewing Co. Class B 9,883 870,692 Biotechnology (4.1%) AMAG Pharmaceuticals, Inc. (NON) (S) 7,483 299,320 Amgen, Inc. 20,333 3,216,274 Biogen, Inc. (NON) 5,984 1,738,412 Celgene Corp. (NON) 20,925 2,567,707 Gilead Sciences, Inc. 31,952 3,454,970 TESARO, Inc. (NON) 9,856 448,152 Building products (0.7%) Allegion PLC (Ireland) 3,337 217,472 CaesarStone Sdot-Yam, Ltd. (Israel) 16,173 574,303 Fortune Brands Home & Security, Inc. 24,797 1,297,627 Capital markets (3.1%) AllianceBernstein Holding LP (Partnership shares) 31,453 809,600 Ameriprise Financial, Inc. 7,935 915,382 Bank of New York Mellon Corp. (The) 47,494 1,978,125 Carlyle Group LP (The) 32,228 603,953 Charles Schwab Corp. (The) 79,445 2,424,661 E*Trade Financial Corp. (NON) 10,072 287,153 Invesco, Ltd. 15,359 509,458 KKR & Co. LP 72,184 1,237,956 Oaktree Capital Group, LLC (Units) 3,770 187,972 Chemicals (3.2%) Air Products & Chemicals, Inc. 4,421 614,431 Axalta Coating Systems, Ltd. (NON) 21,920 605,650 Axiall Corp. 4,360 88,290 CF Industries Holdings, Inc. 12,345 626,756 Dow Chemical Co. (The) 31,033 1,603,475 E.I. du Pont de Nemours & Co. 24,418 1,548,101 Huntsman Corp. 3,900 51,363 PPG Industries, Inc. 9,188 957,941 Praxair, Inc. 3,499 388,704 Sherwin-Williams Co. (The) 7,393 1,972,674 Symrise AG (Germany) 11,469 755,687 Tronox, Ltd. Class A 2,819 17,506 Commercial services and supplies (0.9%) Rollins, Inc. 21,589 579,017 Tyco International PLC 51,010 1,858,804 Communications equipment (1.5%) Cisco Systems, Inc. 109,379 3,155,584 QUALCOMM, Inc. 18,897 1,122,860 Construction materials (0.1%) Martin Marietta Materials, Inc. 1,097 170,200 Vulcan Materials Co. 1,220 117,828 Consumer finance (0.3%) American Express Co. 8,606 630,476 Oportun Financial Corp. (acquired 6/23/15, cost $133,158) (Private) (F) (RES) (NON) 46,722 119,842 Containers and packaging (0.5%) Packaging Corp. of America 6,411 438,833 Sealed Air Corp. 13,681 672,011 Smurfit Kappa Group PLC (Ireland) 8,644 246,405 Diversified consumer services (0.3%) Bright Horizons Family Solutions, Inc. (NON) 8,255 528,485 Service Corporation International 13,958 394,453 Diversified financial services (0.1%) Berkshire Hathaway, Inc. Class B (NON) 1,651 224,569 Diversified telecommunication services (1.7%) AT&T, Inc. 72,636 2,434,032 Level 3 Communications, Inc. (NON) 46,333 2,360,666 Electric utilities (0.9%) American Electric Power Co., Inc. 8,740 495,121 Edison International 6,669 403,608 Exelon Corp. 41,137 1,148,545 NextEra Energy, Inc. 6,135 629,819 Electrical equipment (0.1%) Hubbell, Inc. Class B 4,377 423,912 Electronic equipment, instruments, and components (0.3%) TE Connectivity, Ltd. 13,439 866,009 Energy equipment and services (0.9%) Baker Hughes, Inc. 14,314 754,062 FMC Technologies, Inc. (NON) 7,118 240,802 Frank's International NV (Netherlands) (S) 5,924 101,656 Halliburton Co. 10,811 414,926 Oceaneering International, Inc. 2,231 93,747 Schlumberger, Ltd. 9,288 725,950 Weatherford International PLC (NON) 21,094 216,003 Food and staples retail (2.2%) Costco Wholesale Corp. 9,316 1,473,046 CVS Health Corp. 23,143 2,286,066 Wal-Mart Stores, Inc. 14,693 841,027 Walgreens Boots Alliance, Inc. 18,528 1,568,951 Food products (1.7%) Blue Buffalo Pet Products, Inc. (NON) (S) 32,632 585,418 JM Smucker Co. (The) 6,609 775,831 Kraft Heinz Co. (The) 12,781 996,535 Mead Johnson Nutrition Co. 4,465 366,130 Mondelez International, Inc. Class A 31,808 1,468,257 Pinnacle Foods, Inc. 9,490 418,319 TreeHouse Foods, Inc. (NON) 3,022 258,804 Health-care equipment and supplies (1.9%) Abbott Laboratories 17,719 793,811 Becton Dickinson and Co. 3 428 Boston Scientific Corp. (NON) 37,889 692,611 C.R. Bard, Inc. 6,258 1,166,178 Cooper Cos., Inc. (The) 2,523 384,404 DexCom, Inc. (NON) 2,143 178,555 Edwards Lifesciences Corp. (NON) 4,503 707,646 Medtronic PLC 8,499 628,246 St. Jude Medical, Inc. 9,709 619,531 Stryker Corp. 1,241 118,664 Health-care providers and services (1.6%) Aetna, Inc. 3,533 405,518 Anthem, Inc. 5,274 733,877 Cardinal Health, Inc. 11,925 980,235 Cigna Corp. 7,880 1,056,235 Diplomat Pharmacy, Inc. (NON) (S) 7,513 211,190 Express Scripts Holding Co. (NON) 6,733 581,597 Henry Schein, Inc. (NON) 2,424 367,745 McKesson Corp. 1,480 264,624 Health-care technology (0.2%) Castlight Health, Inc. Class B (NON) 68,809 348,174 HTG Molecular Diagnostics, Inc. (NON) 2,637 13,897 Press Ganey Holdings, Inc. (NON) 7,257 227,434 Hotels, restaurants, and leisure (1.8%) Hilton Worldwide Holdings, Inc. 42,147 1,053,254 Marriott International, Inc./MD Class A 10,501 806,267 Penn National Gaming, Inc. (NON) 25,452 454,573 Restaurant Brands International LP (Units) (Canada) 60 2,379 Restaurant Brands International, Inc. (Canada) 16,521 663,483 Vail Resorts, Inc. 4,507 514,564 Wynn Resorts, Ltd. 9,637 674,108 Yum! Brands, Inc. 13,586 963,383 Household durables (0.3%) Jarden Corp. (NON) 9,070 406,336 PulteGroup, Inc. 17,376 318,502 Household products (1.0%) Kimberly-Clark Corp. 10,086 1,207,395 Procter & Gamble Co. (The) 20,503 1,566,019 Independent power and renewable electricity producers (0.7%) Calpine Corp. (NON) 56,660 878,797 NextEra Energy Partners LP 9,458 248,367 NRG Energy, Inc. 69,609 897,260 Industrial conglomerates (0.7%) Danaher Corp. 19,861 1,853,230 Insurance (2.7%) American International Group, Inc. 41,256 2,601,603 Assured Guaranty, Ltd. 46,629 1,279,500 Genworth Financial, Inc. Class A (NON) 125,481 587,251 Hartford Financial Services Group, Inc. (The) 34,176 1,580,982 MetLife, Inc. 5,840 294,219 Prudential PLC (United Kingdom) 60,230 1,405,825 Internet and catalog retail (2.9%) Amazon.com, Inc. (NON) 8,459 5,294,488 Ctrip.com International, Ltd. ADR (China) (NON) (S) 10,989 1,021,647 Delivery Hero Holding GmbH (acquired 6/12/15, cost $154,040) (Private) (Germany) (F) (RES) (NON) 20 135,464 Groupon, Inc. (NON) (S) 22,978 85,248 Priceline Group, Inc. (The) (NON) 1,235 1,795,986 Internet software and services (5.0%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 6,234 522,596 Alphabet, Inc. Class A (NON) 41 30,233 Alphabet, Inc. Class C (NON) 10,446 7,425,121 Facebook, Inc. Class A (NON) 43,975 4,484,131 GrubHub, Inc. (NON) (S) 14,523 348,262 Tencent Holdings, Ltd. (China) 27,300 512,344 Yahoo!, Inc. (NON) 25,331 902,290 IT Services (2.2%) Fidelity National Information Services, Inc. 7,962 580,589 MasterCard, Inc. Class A 16,167 1,600,371 PayPal Holdings, Inc. (NON) 23,185 834,892 Visa, Inc. Class A 40,364 3,131,439 Leisure products (0.1%) Brunswick Corp. 6,999 376,616 Life sciences tools and services (0.3%) Agilent Technologies, Inc. 26,063 984,139 Media (4.2%) Charter Communications, Inc. Class A (NON) (S) 3,760 717,934 Comcast Corp. Class A 32,675 2,046,109 DISH Network Corp. Class A (NON) 16,964 1,068,223 Liberty Global PLC Ser. C (United Kingdom) (NON) 41,963 1,789,302 Live Nation Entertainment, Inc. (NON) 53,915 1,470,801 Time Warner Cable, Inc. 8,928 1,690,963 Time Warner, Inc. 20,901 1,574,681 Walt Disney Co. (The) 15,278 1,737,720 Metals and mining (0.2%) Alcoa, Inc. 13,111 117,081 Newmont Mining Corp. 12,212 237,646 Nucor Corp. 5,914 250,162 Steel Dynamics, Inc. 2,225 41,096 Multi-utilities (0.6%) PG&E Corp. 19,096 1,019,726 Sempra Energy 6,835 699,972 Multiline retail (0.5%) Dollar General Corp. 11,732 795,078 Macy's, Inc. 13,349 680,532 Oil, gas, and consumable fuels (6.1%) Anadarko Petroleum Corp. 31,576 2,111,803 Apache Corp. 15,692 739,564 BG Group PLC (United Kingdom) 93,944 1,479,770 Cabot Oil & Gas Corp. 9,105 197,670 Chevron Corp. 8 727 Cimarex Energy Co. 1,993 235,294 Concho Resources, Inc. (NON) 617 71,516 ConocoPhillips 17,777 948,403 CONSOL Energy, Inc. 4,569 30,430 Devon Energy Corp. 8,175 342,778 Diamondback Energy, Inc. (NON) 1,886 139,262 EOG Resources, Inc. 11,128 955,339 Exxon Mobil Corp. 47,134 3,899,867 Gaztransport Et Technigaz SA (France) 3,260 162,989 Genel Energy PLC (United Kingdom) (NON) 115,387 453,370 Golar LNG, Ltd. (Norway) 2,146 62,255 Gulfport Energy Corp. (NON) 1,671 50,915 Marathon Oil Corp. 54,442 1,000,644 MarkWest Energy Partners LP 15,329 669,571 Pioneer Natural Resources Co. 5,352 733,973 Plains All American Pipeline LP 2,988 94,779 Suncor Energy, Inc. (Canada) 59,169 1,759,094 Total SA ADR (France) 24,467 1,180,043 Personal products (1.8%) Avon Products, Inc. (S) 150,261 605,552 Coty, Inc. Class A 87,555 2,534,717 Edgewell Personal Care Co. 24,561 2,080,562 Pharmaceuticals (5.1%) Allergan PLC (NON) 12,093 3,730,328 Bristol-Myers Squibb Co. 40,921 2,698,740 Eli Lilly & Co. 21,412 1,746,577 Jazz Pharmaceuticals PLC (NON) 2,244 308,056 Johnson & Johnson 13,763 1,390,476 Merck & Co., Inc. 25,231 1,379,126 Mylan NV (NON) (S) 19,088 841,590 Perrigo Co. PLC 6,189 976,253 Pfizer, Inc. 47,319 1,600,329 Real estate investment trusts (REITs) (3.3%) Altisource Residential Corp. (R) 7,380 106,198 American Tower Corp. (R) 25,465 2,603,287 AvalonBay Communities, Inc. (R) 3,913 684,110 Boston Properties, Inc. (R) 5,346 672,794 Equinix, Inc. (R) 1,772 525,717 Equity Lifestyle Properties, Inc. (R) 6,298 380,903 Essex Property Trust, Inc. (R) 1,944 428,535 Federal Realty Investment Trust (R) 2,122 304,486 Gaming and Leisure Properties, Inc. (R) 21,536 628,205 General Growth Properties (R) 20,518 593,996 Pebblebrook Hotel Trust (R) 4,300 146,974 Plum Creek Timber Co., Inc. (R) 4,090 166,627 Public Storage (R) 1,905 437,121 Seritage Growth Properties (NON) (R) (S) 1,507 63,490 Simon Property Group, Inc. (R) 3,945 794,760 Ventas, Inc. (R) 9,090 488,315 Vornado Realty Trust (R) 2,820 283,551 Real estate management and development (0.4%) CBRE Group, Inc. Class A (NON) 4,279 159,521 RE/MAX Holdings, Inc. Class A 23,329 878,803 Road and rail (1.1%) Genesee & Wyoming, Inc. Class A (NON) 7,370 494,527 Union Pacific Corp. 29,882 2,669,957 Semiconductors and semiconductor equipment (1.8%) Analog Devices, Inc. 9,037 543,304 Avago Technologies, Ltd. 8,848 1,089,454 Cavium, Inc. (NON) 11,602 823,162 Intel Corp. 13,775 466,422 Lam Research Corp. 13,189 1,010,146 Micron Technology, Inc. (NON) 16,499 273,223 ON Semiconductor Corp. (NON) 22,794 250,734 Skyworks Solutions, Inc. 2,969 229,326 Texas Instruments, Inc. 9,795 555,572 Software (3.7%) Activision Blizzard, Inc. 19,403 674,448 Adobe Systems, Inc. (NON) 15,742 1,395,686 Microsoft Corp. 124,151 6,535,309 Salesforce.com, Inc. (NON) 21,115 1,640,847 TiVo, Inc. (NON) 12,584 114,263 TubeMogul, Inc. (NON) (S) 17,063 203,903 Specialty retail (3.3%) Advance Auto Parts, Inc. 5,035 999,095 Bed Bath & Beyond, Inc. (NON) 10,582 631,005 Five Below, Inc. (NON) (S) 29,714 1,020,379 Gap, Inc. (The) 23,072 628,020 GNC Holdings, Inc. Class A 5,009 149,018 Home Depot, Inc. (The) 18,559 2,294,635 Michaels Cos., Inc. (The) (NON) 12,305 287,691 Sally Beauty Holdings, Inc. (NON) 37,096 872,127 Staples, Inc. 18,020 234,080 Tiffany & Co. 8,464 697,772 TJX Cos., Inc. (The) 20,270 1,483,561 Technology hardware, storage, and peripherals (4.7%) Apple, Inc. 84,435 10,089,983 EMC Corp. 73,505 1,927,301 HP, Inc. 42,769 1,153,052 Western Digital Corp. 3,397 226,988 Textiles, apparel, and luxury goods (1.0%) Hanesbrands, Inc. 25,837 825,234 NIKE, Inc. Class B 14,410 1,888,142 Tobacco (1.0%) Philip Morris International, Inc. 33,148 2,930,283 Trading companies and distributors (0.2%) HD Supply Holdings, Inc. (NON) 15,367 457,783 Water utilities (0.2%) American Water Works Co., Inc. 8,406 482,165 Total common stocks (cost $254,647,641) PURCHASED OPTIONS OUTSTANDING (0.2%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Feb-16/$190.00 $221,001 $607,923 Total purchased options outstanding (cost $598,913) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $365) (Private) (F) (RES) (NON) 128 $328 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $6,955) (Private) (F) (RES) (NON) 2,208 6,260 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $16,334) (Private) (F) (RES) (NON) 3,209 14,700 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $23,689) (Private) (F) (RES) (NON) 4,654 21,320 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $13,286) (Private) (F) (RES) (NON) 2,420 11,957 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $40,105) (Private) (F) (RES) (NON) 5,222 36,094 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $112,481) (Private) (F) (RES) (NON) 39,467 101,233 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $142,232) (Private) (F) (RES) (NON) 49,906 128,009 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $206,805) (Private) (F) (RES) (NON) 72,632 186,125 Total convertible preferred stocks (cost $562,252) SHORT-TERM INVESTMENTS (4.9%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.26% (d) Shares 5,770,952 $5,770,952 Putnam Short Term Investment Fund 0.15% (AFF) Shares 7,682,389 7,682,389 SSgA Prime Money Market Fund Class N 0.09% (P) Shares 140,000 140,000 U.S. Treasury Bills 0.19%, February 18, 2016 (SEGSF) $110,000 109,976 U.S. Treasury Bills 0.16%, February 11, 2016 (SEGSF) 153,000 152,965 U.S. Treasury Bills 0.10%, January 14, 2016 148,000 147,976 Total short-term investments (cost $14,004,179) TOTAL INVESTMENTS Total investments (cost $269,812,985) (b) FORWARD CURRENCY CONTRACTS at 10/31/15 (aggregate face value $23,354,417) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 12/16/15 $855,727 $849,903 $(5,824) Barclays Bank PLC Swiss Franc Buy 12/16/15 603,438 613,942 (10,504) Citibank, N.A. Euro Sell 12/16/15 5,353,673 5,510,812 157,139 Credit Suisse International Canadian Dollar Sell 1/20/16 612,027 604,645 (7,382) Euro Buy 12/16/15 1,537,261 1,582,522 (45,261) Swiss Franc Sell 12/16/15 465,344 473,300 7,956 Deutsche Bank AG British Pound Sell 12/16/15 3,036,351 3,015,272 (21,079) Euro Sell 12/16/15 177,495 182,709 5,214 HSBC Bank USA, National Association British Pound Sell 12/16/15 1,509,698 1,499,242 (10,456) Euro Sell 12/16/15 960,981 989,213 28,232 JPMorgan Chase Bank N.A. Canadian Dollar Sell 1/20/16 1,922,542 1,899,859 (22,683) Euro Buy 12/16/15 359,721 370,288 (10,567) State Street Bank and Trust Co. British Pound Buy 12/16/15 804,094 798,515 5,579 Euro Buy 12/16/15 2,303,470 2,362,763 (59,293) Israeli Shekel Sell 1/20/16 712,922 702,727 (10,195) WestPac Banking Corp. Canadian Dollar Sell 1/20/16 1,013,446 1,001,239 (12,207) Euro Sell 12/16/15 871,847 897,466 25,619 Total WRITTEN OPTIONS OUTSTANDING at 10/31/15 (premiums $457,472) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Feb-16/$185.00 $221,001 $467,614 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International units 797 $— 12/1/15 3 month USD-LIBOR-BBA minus 50 bp Russell 2000 Total Return Index $(139,958) JPMorgan Chase Bank N.A. baskets 7,622 — 7/16/16 (3 month USD-LIBOR-BBA plus 0.30%) A basket (JPCMPTMD) of common stocks (28,741) Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank bp Basis Points ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2015 through October 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $285,049,489. (b) The aggregate identified cost on a tax basis is $270,323,712, resulting in gross unrealized appreciation and depreciation of $38,911,751 and $17,498,333, respectively, or net unrealized appreciation of $21,413,418. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $761,332, or 0.3% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $5,693,535 $12,507,150 $10,518,296 $2,021 $7,682,389 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $5,770,952, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $5,709,027. Certain of these securities were sold prior to the close of the reporting period. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $321,048 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to manage exposure to specific sectors or industries, to manage exposure to specific securities and to gain exposure to a basket of securities. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $202,780 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $140,961 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $40,935,874 $— $135,464 Consumer staples 23,006,414 — — Energy 17,771,073 2,096,129 — Financials 46,022,635 1,405,825 119,842 Health care 37,861,049 — — Industrials 29,324,856 — — Information technology 54,207,500 512,344 — Materials 10,519,748 1,002,092 — Telecommunication services 4,794,698 — — Utilities 6,903,380 — — Total common stocks Convertible preferred stocks — — 506,026 Purchased options outstanding — 607,923 — Short-term investments 7,822,389 6,181,869 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $14,288 $— Written options outstanding — (467,614) — Total return swap contracts — (168,699) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $229,739 $215,451 Equity contracts 607,923 636,313 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount)$170,000 Written equity option contracts (contract amount) (Note 3)$170,000 Forward currency contracts (contract amount)$23,200,000 OTC total return swap contracts (notional)$5,300,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. WestPac Banking Corp. Total Assets: OTC Total return swap contracts*# $— $— $— $— $— $— $— $— $— $— — Forward currency contracts# — — 157,139 7,956 5,214 — 28,232 — 5,579 25,619 229,739 Purchased options# — 607,923 — 607,923 Total Assets $— $— $157,139 $7,956 $5,214 $607,923 $28,232 $— $5,579 $25,619 $837,662 Liabilities: OTC Total return swap contracts*# — 139,958 — 28,741 — — 168,699 Forward currency contracts# 5,824 10,504 — 52,643 21,079 — 10,456 33,250 69,488 12,207 215,451 Written options# — 467,614 — 467,614 Total Liabilities $5,824 $10,504 $— $52,643 $21,079 $607,572 $10,456 $61,991 $69,488 $12,207 $851,764 Total Financial and Derivative Net Assets $(5,824) $(10,504) $157,139 $(44,687) $(15,865) $351 $17,776 $(61,991) $(63,909) $13,412 $(14,102) Total collateral received (pledged)##† $— $— $140,000 $— $— $(140,961) $— $— $— $— Net amount $(5,824) $(10,504) $17,139 $(44,687) $(15,865) $141,312 $17,776 $(61,991) $(63,909) $13,412 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 29, 2015
